ROBINSON, J.
1. By Section 6 of Article IV of the Constitution of Ohio, a Court of Appeals has jurisdiction to find whether its determination of a legal question in a case properly before it is in conflict with the judgment of another Court of Appeals determining the same legal question in a case properly before it. The finding of ' such court that such conflict exists is conclusive upon this court for the purpose of fixing the jurisdiction of this court to review the case and determine the legal question involved.
2. The provisions of Section 1493 of an ordinance of the city of Cleveland, “The Protection of Well-Holes, Elevator Shafts, Open Courts in Existing Buildings. Owners of all buildings erected prior to the passage of this provision, containing elevators, hatches, or, well holes, elevator shafts, or open courts, shall upon written notice from the Commissioner of Buildings so to do, properly and sufficiently guard and protect such elevator hatches, well holes or elevators with gates or guards so as to avoid danger to human life, and said gates or guards shall he closed on all floors except when cars are in actual use,” are not effective to relieve owners of buildings containing elevators and elevator shafts, erected before the passage of the ordinance, upon whom no notice has been served by the Commissioner of Buildings, from obligation to comply with the provisions of Section 1461 of an ordinance of the city of Cleveland, “Existing Elevators To Be Equipped. Any person or persons, company or corporation having charge of any building in which any elevator is or may be in use shall equip such elevator with the devices or appliances required in subdivision C, and keep the same in good working order and repair; and it shall be unlawful for any person or persons, company or corporation to erect, use or operate, or cause or permit to be erected, used or operated, in any building within the City of Cleveland, any freight or passenger elevator unless the same he equipped with the devices and appliances as provided' in the aforesaid subdivision.”
3. The testimony of a plaintiff invitee, in an action for negligence, that from a lighted room he opened a closed metal-covei ed sliding door, was confronted with total darkness beyond the door, that he then stepped into such total darkness, to his injury, without any knowledge, information or investigation as to what such darkness might conceal, raises an inference of negligence on his part which, in the absence of any evidence tending to refute such inxerence, will require a directed verdict for the defendant.
(Day, Allen, Kinkade, Jones and Matthias, JJ., concur.)